MEMORANDUM **
Abuwi Muhammad Mahdi, a California state prisoner, appeals pro se the district court’s order filed May 14, 2003, denying his motion for relief from judgment. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir.2004), and we affirm.
We lack jurisdiction to consider Mahdi’s contentions regarding the merits of the district court’s underlying entry of judgment because this Court dismissed his appeal from that judgment for failure to prosecute. In addition, Mahdi failed to file a timely post-judgment tolling motion. See Fed. R.App. P. 4(a)(4). Accordingly, the scope of Mahdi’s appeal is limited to the order denying his post-judgment motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b).
The district court did not abuse its discretion in concluding that Mahdi failed to demonstrate by clear and convincing evidence that the February 27, 2002 judgment was “obtained through fraud, misrepresentation, or other misconduct[.]” Casey, 362 F.3d at 1260 (citation omitted).
Mahdi’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.